Citation Nr: 1038218	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 
1965.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In March 2008, the Veteran testified at a Travel 
Board hearing before the undersigned; a transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the March 2008 travel Board hearing, the Veteran testified 
that he was currently undergoing treatment for the disabilities 
on appeal, including his bilateral knees and his back, at the 
Winston-Salem VA Clinic and the Salisbury VA Medical Center 
(VAMC).  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA during the consideration 
of a claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran also testified during his March 2008 hearing that he 
received treatment for his knees and back immediately following 
service.  Although he indicated that he did not remember the 
names of the places where he received private treatment, upon 
remand, he should be asked again to provide any additional 
contact information and medical releases for any private 
treatment referenced in his hearing testimony.

The Board notes that the November 2005 VA examination of the left 
knee documented that the Veteran was only treated twice in 
service, when service treatment records show that he was treated 
at least five times.  Also, the examiner noted that there was no 
documentation of problems from 1965 until the present (2005), 
when, in fact, treatment records from the North Carolina 
Department of Corrections documented that the Veteran had 
osteoarthritis of the knees in May 2001.  The examiner had 
indicated that in the absence of better documentation, it was not 
possible to link the Veteran's problem to the present without 
resorting to unfounded speculation.  Accordingly, as part of the 
VA examiner's opinion is based on a faulty premise and is 
speculative in nature, a new VA examination for the left knee is 
warranted.  

Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded where such an examination "is necessary to make a 
decision on the claim."  A VA examination is "necessary" where 
the evidence, after taking into consideration all information and 
lay or medical evidence: (1) contains competent evidence that the 
veteran has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active military, 
naval, or air service; and (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  In this 
case, the Veteran's lay testimony asserts continuous back and 
knee symptoms since his active duty service.  The United States 
Court of Appeals for Veterans Claims has held that claimants are 
competent to report symptoms that are non-medical in nature.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the Veteran's 
lay testimony of continuous back and knee symptoms since service, 
he should be scheduled for a VA examination for the purpose of 
evaluating the nature and etiology of his current back and knee 
disabilities.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for any bilateral 
knee and back disorders and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment from 
the Winston-Salem VA Clinic and Salisbury 
VAMC.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  

2.  Then, the Veteran should be afforded a VA 
examination, with an appropriate examiner, to 
determine the nature and etiology of the 
claimed disabilities in his back and 
bilateral knees.  The Veteran's claims file 
must be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in conjunction 
with the examination.

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide diagnoses corresponding 
to the claimed back and bilateral knee 
disabilities.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorders in the Veteran's back and bilateral 
knees are etiologically related to the 
Veteran's period of active service, including 
his documented in-service left knee injuries 
in June 1964 and January, February, and March 
1965 and pain in his back in March 1964, as 
well as any reported service injuries.  

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  In expressing the 
requested opinions and conclusions, the 
examiner should consider and address the 
Veteran's documented left knee and back in-
service treatment, private and VA post-
service treatment, and testimony given at his 
March 2008 Travel Board hearing concerning 
his in-service basketball and field injuries, 
and continuity of symptoms since service. 

3.  The Veteran should be advised in writing 
that it is his responsibility to report for 
the VA examination(s), to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a VA 
examination without good cause include denial 
of the claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Readjudicate the claims in light of all 
the evidence of record.  If any benefit 
remains denied, a supplemental statement of 
the case should be issued.  A copy should be 
provided to the Veteran and his 
representative, and they should be afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


